DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-15 and 17-19 are pending. Claim 9 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 103
Claim 1-8, 11-15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parsons (US 5,180,715) and Giannakopoulos et al (Arch. It. Urol., 1992).
Parsons teaches a composition comprising pentosan polysulfate (PPS) in a phosphate buffered aqueous solution wherein the PPS concentration is 1 to 20 mg/ml. The reference exemplifies a composition with a pH of 6.8. See col 5, lines 17-19; col 6, lines 12-19; col 9, lines 28-31; and reference claim 7. The composition may be intravesicularly instilled into the bladder 
 Giannakopoulos teaches the preparation of an aqueous composition comprising lidocaine (300 mg in 50 ml of isotonic saline) for the intravesicular administration for the treatment of IC. See paragraph bridging pp 337-338. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Parsons composition by the addition of lidocaine with a reasonable expectation of success. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be used for the same purpose, in order to form a third composition to be used for the very same purpose … [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA1980)(citations omitted). The combination of the PPS concentration disclosed by Parsons and unit dosage disclosed by Giannakopoulos suggests a unit dosage of 50 ml comprising 50 to 1000 mg of PPS. In the absence of unexpected results it would be obvious to one of ordinary skill to optimize this dosage through routine experimentation. It would be further within the scope of the artisan to prepare the composition with a suitable physiological pH.      
Applicant’s arguments filed March 15, 2021 have been fully considered but they are not persuasive. 
Applicant first objects that the use of Kerkhoven is not apt because the case is drawn to the combination of detergents, and the instant product is not a detergent and invoke hypothetical situation wherein the products would interfere with each other and/or cause inflammation to delicate tissues. This is not found to be persuasive. The hypotheticals put forth are speculation .   

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parsons (US 5,180,715) and Giannakopoulos et al (Arch. It. Urol., 1992) as applied to claims 1-8, 11-15 and 18 above, and further in view of Oh et al (J. Urol., 2001).
Parsons and Giannakopoulos teach as set forth above. The references are silent regarding the use of an anesthetic agent other than lidocaine.
Oh teaches that it is known to use local anesthetic agents therapeutically for a variety of bladder disorders, including interstitial cystitis. See 1st paragraph. The reference further teaches that lidocaine and similar anesthetic, bupivacaine, act on bladder muscle tissue in the same manner. 
It would have been obvious to one having ordinary skill at the time the invention was made to substitute bupivacaine for lidocaine in the composition made obvious by the combination of Parsons and Giannakopoulos with a reasonable expectation of success. Oh suggests the administration of local anesthetics generally for bladder disorders, so the modification would amount to a simple substitution of one element for another to obtain predictable results. 
Applicant’s arguments filed March 15, 2021 have been fully considered but they are not persuasive. 
.  

Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parsons (US 5,180,715) and Giannakopoulos et al (Arch. It. Urol., 1992) as applied to claims 1-8, 11-15 and 18 above, and further in view of Akers (J. Pharm. Sci., 2002).
Parsons and Giannakopoulos teach as set forth above. The references are silent regarding the use of tris as a buffer. 
Akers teaches that tris is a suitable buffer for use in a sterile pharmaceutical formulation. See Table 1. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Parsons by the substitution of tris for phosphate as the buffer in the formulation with a reasonable expectation of success. In the absence of unexpected results, it would be within the scope of the artisan to select any appropriate buffer to use in the composition made obvious by the art of record. As above, this modification would amount to a simple substitution of one element for another to obtain predictable results. 
March 15, 2021 have been fully considered but they are not persuasive.
Applicant argues that Akers teaches that Tris buffer is suitable for use in parenteral drug administration but is silent regarding administration into the urinary bladder. This is not found to be persuasive. Akers teaches parenteral use generally, and intravesicular administration into the urinary bladder is a type of parenteral administration, so the examiner maintains that one of ordinary skill would reasonably expect success in substituting phosphate buffer with tris buffer. 
Applicant further argues that “Akers stated that Tris buffer may degrade to liberate formaldehyde at higher temperatures, and may degrade certain agents such as 5-fluorouracil.” This is not found to be persuasive. It is noted that Akers teaches that this buffer will degrade to liberate formaldehyde when (1) used in a peptide formulation AND (2) stored at 70°C. This formulation does not require the presence of a peptide or 5-fluorouracil.

Double Patenting
Claims 1-8, 10-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-14 of U.S. Patent No. 7414039. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to a method of inhibition IC by the administration of an isotonic composition comprising a heparinoid, such as PPS (1 mg to 600 mg), a local anesthetic agent, such as lidocaine, bupivacaine or mepivacaine, and a buffering compound, such as bicarbonate or tris. The use of 3 ml of 8.4% of bicarbonate in the unit dose would result in the recited physiological pH. It would be further within the scope of the artisan to select any buffer suitable for a pharmaceutical composition, such as phosphate, for the composition. The 
Applicant’s arguments filed March 15, 2021 have been fully considered but they are not persuasive. Applicant does not address the merits of the rejection, noting that it will be addressed once the claims are otherwise allowable.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 10:00 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623